17-2236
United States v. Handler-Jacobs

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 18th day of September, two thousand seventeen.

Present:        ROBERT A. KATZMANN,
                     Chief Judge,
                ROBERT D. SACK,
                PETER W. HALL,
                     Circuit Judges.


UNITED STATES OF AMERICA,

       Appellee,

                -v-                                  No. 17-2236

RUBY HANDLER-JACOBS

       Defendant-Appellant.


For Defendant-Appellant:                             COLLEEN P. CASSIDY, Barry D. Leiwant,
                                                     Assistant Federal Public Defenders, Federal
                                                     Defenders of New York, Inc., New York,
                                                     NY.

For Appellee:                                        DANIEL S. NOBLE, Margaret M. Garnett,
                                                     Assistant United States Attorneys, for Joon
                                                     H. Kim, Acting United States Attorney for



                                                1
                                                       the Southern District of New York, New
                                                       York, NY.

       Appeal from the United States District Court for the Southern District of New York

(Gardephe, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court is AFFIRMED.

       On December 6, 2016, Ruby Handler-Jacobs was indicted on nine counts for conspiracy

to commit wire fraud, wire fraud, conspiracy to impersonate employees of the United States,

impersonation of employees of the United States, aggravated identity theft, conspiracy to commit

money laundering, concealment money laundering, transportation money laundering, and

monetary transactions in unlawful funds. These charges arose from Handler-Jacobs’s alleged

involvement in an international fraudulent investment scheme that defrauded investors of over

$50 million. Since her arrest on December 11, 2016, she has been detained without bail. She

appeals from her detention. We affirm. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

       “[W]e apply deferential review to a district court’s order of detention and will not reverse

except for clear error, i.e., unless on the entire evidence we are left with the definite and firm

conviction that a mistake has been committed.” United States v. Sabhnani, 493 F.3d 63, 75 (2d

Cir. 2007) (internal quotation marks omitted).

       Although the law favors bail release, a defendant will be detained without bail if the

government shows, by a preponderance of the evidence, (1) “that the defendant, if released,

presents an actual risk of flight” and (2) “that no condition or combination of conditions could be

imposed on the defendant that would reasonably assure his presence in court.” Id. With respect

to the second prong of this standard, 18 U.S.C. § 3142(g) identifies four factors that courts shall



                                                  2
take into account: “(1) the nature and circumstances of the offense charged . . . ; (2) the weight of

the evidence against the person; (3) the history and characteristics of the person . . . ; and (4) the

nature and seriousness of the danger to any person or the community that would be posed by the

person’s release.”

        We detect no clear error in the district court’s weighing of these factors or in its ultimate

determination that Handler-Jacobs presents an actual risk of flight and that no conditions of bail

would reasonably assure her presence in court. The district court relied on documentary evidence

indicating that Handler-Jacobs had actively participated in a massive international fraud. The

fraud apparently included foreign bank accounts and international travel. The alleged architect of

the fraud remains at large, presumably abroad. In addition, the evidence indicates that Handler-

Jacobs participated in the fraud while on bail for a state securities fraud charge in New Mexico.

These circumstances demonstrate that the district court did not clearly err in concluding that

Handler-Jacobs presents a risk of flight and that no conditions of bail could assure her

appearance in court.

        Handler-Jacobs also argues that her detention without bail has been unconstitutionally

long. We review the “ultimate resolution of the constitutional due process issue de novo.” United

States v. Briggs, 697 F.3d 98, 101 (2d Cir. 2012) (quoting United States v. Millan, 4 F.3d 1038,

1043 (2d Cir. 1993)). “[T]he due process limit on the duration of preventive detention requires

assessment on a case-by-case basis. In making such an assessment, we consider the strength of

the evidence justifying detention, the government’s responsibility for the delay in proceeding to

trial, and the length of the detention itself.” Id. Considering the seriousness of the risk of flight,

and the relative imminence of trial (after accepting the representation of her counsel at oral




                                                   3
argument that it will be sometime well after the current trial date of November 27, 2017), we

conclude that Handler-Jacobs’s detention is constitutional.

       We have considered all of Handler-Jacobs’s contentions on appeal and have found in

them no basis for reversal. For the foregoing reasons, the judgment of the district court is

AFFIRMED.

                                              FOR THE COURT:
                                              CATHERINE O’HAGAN WOLFE, CLERK




                                                 4